CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 1 of 9




                          EXHIBIT 51
CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 2 of 9




                          EXHIBIT 52
CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 3 of 9




                          EXHIBIT 53
CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 4 of 9




                          EXHIBIT 54
CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 5 of 9




                          EXHIBIT 55
CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 6 of 9




                          EXHIBIT 56
CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 7 of 9




                          EXHIBIT 57
CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 8 of 9




                          EXHIBIT 58
CASE 0:20-cv-01302-WMW-DTS Document 8-6 Filed 06/02/20 Page 9 of 9




                          EXHIBIT 59
